Citation Nr: 1101119	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for sensorineural hearing loss 
in the left ear. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 1969 
and from December 2001 to October 2003.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in St. Petersburg, Florida.  It was 
remanded by the Board for additional development in August 2010, 
and has now been returned to the Board for appellate disposition.

The Veteran testified before the undersigned Veterans Law Judge 
at June 2010 hearing that was held at the RO.


FINDING OF FACT

Sensorineural hearing loss in the left ear was caused by acoustic 
trauma in service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action taken 
herein below, the Board finds that no further assistance in 
developing the facts pertinent to the Veteran's claims is 
required at this time.  
Similarly, given that the Veteran's claim is granted herein, any 
error in obtaining substantial compliance with the Board's prior 
remand in this case is harmless.

Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

For the purpose of applying the laws administered by the V.A., 
hearing impairment is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of these thresholds are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

Analysis

The Veteran contends that he has hearing loss in his left ear 
that is due to acoustic trauma that occurred during his active 
military service as well as when performing his duties as a 
member of the Army Reserves.  The Veteran was previously granted 
service connection for hearing loss in his right ear in a January 
2009 rating decision.  At the time of that decision, service 
connection for hearing loss in the left ear was not granted 
because the Veteran was not shown to have a hearing impairment 
for VA purposes in his left ear.  At his Travel Board hearing in 
June 2010 the Veteran contended that his hearing got worse since 
his last examination, necessitating a new examination to 
determine the severity of any hearing loss in his left ear. 

The Veteran's hearing was reexamined by VA in October 2010.  At 
the outset, the Board notes that prior audiological testing 
consistently showed that the Veteran had hearing loss that was 
much more severe in the right ear than the left ear.  For 
example, when the Veteran's hearing was evaluated in November 
2007, the Veteran has a 67.5 decibel loss in the right ear and 
18.75 decibel loss in the left ear.  However, when his hearing 
was reexamined in October 2010, the examiner indicated that the 
Veteran had a 73.75 decibel loss in the left ear and a 27.5 
decibel loss in the right ear.  The examiner offered no 
explanation for the recorded improvement in the Veteran's right 
ear hearing, and sharp deterioration in his left ear hearing.  It 
is noted that the decibel loss recorded for the Veteran's left 
ear is generally consistent with the results of the prior 
audiogram for the right ear, and the decibel loss in the right 
ear is generally consistent with the results of the prior 
audiogram for the left ear.  Additionally, in the "diagnosis" 
section of the October 2010 report the audiologist reported the 
Veteran's hearing as being worse in the right ear than the left 
ear.  As a result, the Board concludes that the values on this 
October 2010 audiogram were transposed.  Therefore, the chart 
below reflects the values as corrected, with values showing the 
greater decibel loss assigned to the right ear.

At the October 2010 examination, pure tone thresholds, in 
decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
40
80
85
90
LEFT
15
10
10
40
50

The Veteran's speech recognition ability was 68 percent in the 
right ear and 96 percent in the left ear.  The examiner diagnosed 
a mild to profound sensorineural hearing loss in the right ear 
and a mild to moderate sensorineural hearing loss in the left 
ear.   

Notwithstanding that the Veteran's hearing loss is much more 
severe in his right ear than his left, the Veteran nonetheless 
meets the criteria for a hearing loss disability in both ears.  
Specifically, with regard to the Veteran's hearing loss in his 
left ear, he has a decibel loss of 40 or greater at both 3000 
Hertz and 4000 Hertz.

While the Board acknowledges that the examiner who prepared the 
October 2010 report of examination indicated that she was unable 
to determine the etiology of the Veteran's left ear hearing loss, 
the Board observes, as noted above, that the Veteran is already 
service connected for hearing loss in his right ear due to 
military noise exposure.  It is reasonable to assume that the 
same acoustic trauma that led to the Veteran's hearing loss in 
his right ear also caused his hearing loss in his left ear.  
Resolving the benefit of the doubt in the Veteran's favor, 
service connection for left ear hearing loss is warranted.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.


ORDER

Service connection for sensorineural hearing loss in the left ear 
is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


